Citation Nr: 0031423	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of distal right femur, currently evaluated as 30 percent 
disabling, to include whether any residuals may be separately 
rated and entitlement to extraschedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from October 1961 to January 
1965.

The Board remanded this case in December 1998 for additional 
development and adjudication.  The development and 
adjudication remain incomplete, and the March 2000 VA 
examiner reported findings that require clarification.

When the Board issues instructions in a remand, the claimant 
has a right to their performance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The March 2000 examiner did not 
respond to questions whether there was non- or malunion of 
the right femur fracture, whether fracture was at the shaft, 
anatomical neck, or surgical neck, or whether there was false 
joint or loose motion.

The March 2000 examiner found that the veteran has 
instability of the knee, but did not indicate whether it was 
lateral instability, nor did he report the severity of the 
instability.  In light of the diagnosis of degenerative joint 
disease of the right knee, the finding raises the question of 
whether separate ratings for limitation of motion from 
arthritis and for other impairment of the knee might be 
warranted.  See VAOPGCPREC 23-97.

The examiner reported that the veteran wore a brace, but not 
whether the brace was of the type used to preserve weight-
bearing with nonunion of the femur, which would be 
informative for rating impairment of the femur.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2000).

The March 2000 examination report responded in one word 
answers to questions that are not of record, e.g., "No."  
Such responses are not useful to the Board; if any of them 
responsed to the apparently unanswered questions in the 
December 1998 remand, the Board cannot tell from the report.  
The RO should obtain and file the questions to which the 
March 2000 examination responded, and ensure that any  future 
examination report includes any related questionnaire or 
worksheet.

The RO did not as instructed adjudicate whether the case 
warranted submission to appropriate VA authority for 
extraschedular rating of the disability at issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the questionnaire or worksheet 
for the March 2000 examination report and 
associate it with the claims folder.

2.  Return the claims folder to the March 
2000 examiner for an addendum to the 
March 2000 examination report answering 
the following questions:  (1) Does the 
veteran have nonunion of the fracture of 
the right femur?  (2) Is the brace 
reported in the March 2000 examination 
report worn to permit weight bearing by a 
nonunited fracture?  (3) Does the veteran 
have malunion of the fracture of the 
right femur?  (4) Did the fracture 
involve the shaft or anatomical neck of 
the right femur?  (5) Does the right 
femur have a false joint?  (6) Is there 
loose motion of the fracture?  (7) Does 
the right knee have lateral instability?  
(8) How severe is any lateral 
instability?

If the physician who responds cannot 
answer any of the enumerated questions 
without further examination, schedule any 
examination necessary to permit response 
to the enumerated questions.  Provide any 
examiner with the claims folder.  
Associated any questionnaire or worksheet 
used for an examination with the 
examination report in the claims folder.

3.  Readjudicate the claim for an 
increased disability rating for service-
connected residuals of right femur 
fracture, including (1) whether the right 
knee and right hip may be separately 
rated; (2) whether degenerative joint 
disease of the right knee and other 
impairment of the right knee may also be 
separately rated, see VAOPGCPREC 23-97; 
and (3) whether submission of the claim 
to the Undersecretary for Benefits or the 
Director, Compensation and Pension 
Service, for extraschedular rating is 
warranted.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


